Citation Nr: 0601642	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In the June 2001 rating decision, the RO denied 
entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  In that decision, the RO also denied a claim for 
an increased rating-over the currently assigned 40 percent-
for the veteran's service-connected lumbar spine disability 
(degenerative disc disease of the lumbar spine, small central 
disc herniation at L4-L5 level, and bulging disc L3-L4, L5-
S1).  At that time, the RO also denied a claim for service 
connection for a cervical spine disorder.  The veteran 
perfected an appeal as to the three denials.  

In a December 2004 decision, the Board denied the TDIU and 
service connection claims.  Also at that time, the Board 
remanded the case to the RO for further development with 
respect to the increased rating claim.

The veteran appealed the December 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
as to the two claims denied in that Board decision.

In August 2005, while his case was pending at the Court, the 
VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Partial Remand (Joint 
Motion); seeking an order vacating and remanding the December 
2004 Board decision with respect to the part of the Board 
decision which denied the claim for entitlement to TDIU due 
to service connected disability.  In a September 2005 Order, 
the Court granted the motion, thereby vacating the Board's 
December 2004 decision as to the TDIU claim, and remanding 
the case to the Board for readjudication consistent with the 
motion.  The remaining issue was dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional development is necessary in the current appeal for 
the following reasons.

In the August 2005 Joint Motion, which was granted by the 
Court, the parties agreed that the Board erroneously denied 
the veteran's claim for TDIU because that claim was 
inextricably intertwined with the veteran's appealed claim of 
entitlement to an evaluation in excess of 40 percent for the 
service-connected lumbar spine disability.  At the time of 
the December 2004 decision, in which the Board denied the 
claim for TDIU, the Board also remanded to the RO for further 
development the claim for an increased rating for the lumbar 
spine disability.  It is not evident from the claims file 
whether the ordered development has been completed yet.

As agreed to by the parties in the Joint Motion, the Board 
finds that the determination of the lumbar spine disability 
rating claim has a potential impact on the Board's decision 
with respect to the TDIU issue.  As such, the Board finds 
that the increased rating claim is inextricably intertwined 
with the TDIU issue. Therefore a decision by the Board on the 
veteran's TDIU claim would at this point be premature.  See 
Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  See also Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that 
the claims be adjudicated together).  In sum, the Board's 
resolution of the TDIU claim at the present time would be 
premature.  

That determination must be adjudicated in connection with the 
claim for an increased rating for the service-connected 
lumbar spine disability.  In December 2004, the Board 
remanded the latter claim to the RO, with ordered 
instructions for further development and review of the claim.  
If after the RO's development and review of the service-
connected lumbar spine increased rating claim, the RO 
determines that the percentage requirements of 38 C.F.R. § 
4.16(a) (2005) are not met, the RO must fully and clearly set 
forth a discussion of 38 C.F.R. § 4.16(b).  In re-
adjudicating the veteran's entitlement to a TDIU, the RO must 
give meaningful consideration to the provisions of 38 C.F.R. 
§ 4.16(b), which sets forth the procedures for assignment of 
a TDIU on an extra-schedular basis.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  If not already completed, the actions 
ordered in the December 2004 Board REMAND 
instructions must be completed, including 
readjudicating the claim for an increased 
rating for the service-connected lumbar 
spine disability.

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a TDIU rating.  In doing so, the RO must 
specifically consider the criteria for 
rating low back disability set forth in 
Diagnostic Code 5293 as in effect both 
prior to, and from, September 23, 2002.

The readjudication of the claim for a 
TDIU should include consideration on an 
extra-schedular basis under the 
provisions of 38 C.F.R. § 4.16(b).  The 
RO should consider the claim in light of 
all pertinent evidence and legal 
authority, to include the concept of 
"marginal employment," pursuant to 38 
C.F.R. § 4.16(a).  The RO must provide 
full reasons and bases for its 
determinations.

3.  If the RO denies any benefits sought 
on appeal, then the RO should provide the 
veteran and his representative a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


